          Case 2:13-cv-01434-APG-EJY Document 79 Filed 04/24/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

                                                  ***
 3
     TIMOTHY L. BLIXSETH,                               Case No. 2:13-cv-01434-APG-EJY
 4                                                      (Consolidated with 2:13-cv-01737-APG-
                           Plaintiff,                   GWF)
 5
            v.
 6 BRIAN GLASSER, AS TRUSTEE OF                         ORDER SETTING STATUS
   THE YELLOWSTONE LIQUIDATING                          CONFERENCE
 7 TRUST,

 8                         Defendant.

 9 (Original Case)

10 BRIAN GLASSER, AS TRUSTEE OF
   THE YELLOWSTONE CLUB
11 LIQUIDATING TRUST,

12                         Plaintiff,

           v.
13
     TIMOTHY L. BLIXSETH,
14
                           Defendant.
15
     (Consolidated case)
16

17         I will conduct a video status conference on Wednesday, May 6, 2020 at 10:00 a.m. The

18 hearing will be conducted via the Zoom video conference platform. The courtroom administrator

19 will provide counsel with the Zoom link. Counsel shall not forward the link to others. If additional

20 participants need to appear, counsel shall contact the courtroom administrator, Melissa Johansen,

21 at Melissa_Johansen@nvd.uscourts.gov.

22         Persons granted remote access to proceedings are reminded of the general prohibition

23 against photographing, recording, and rebroadcasting court proceedings. Violation of these
          Case 2:13-cv-01434-APG-EJY Document 79 Filed 04/24/20 Page 2 of 2



 1 prohibitions may result in sanctions, including removal of court-issued media credentials,

 2 restricted entry to future hearings, denial of entry to future hearings, or any other sanctions deemed

 3 necessary by the court.

 4         DATED this 24th day of April, 2020.

 5
                                                  ANDREW P. GORDON
 6                                                UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
